UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


BORGESS MEDICAL CENTER, et al.                    )
                                                  )
              Plaintiff,                          )
                                                  )
                v.                                )   Civil Case No. 12-144 (RJL)
                                                  )
KATHLEEN SEBELIUS, Secretary                      )
Department of Health and Human Services           )
                                                  )
              Defendant.                          )

                                        :t;;c·
                           (September~, 2013) (Dkts. ##19, 21)
      For the reasons set forth in the Memorandum Opinion entered this   ~ay of ~--
September 20 13, it is hereby

       ORDERED that defendant's Motion for Summary Judgment [Dkt. #21] is

GRANTED; and it is further


       ORDERED that plaintiffs' Motion for Summary Judgment [Dkt. #19] is

DENIED; and it is further

       ORDERED that the above-captioned case is DISMISSED with prejudice.


       SO ORDERED.